Citation Nr: 0808507	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO, 
which granted service connection for PTSD and assigned a 
disability rating of 50 percent.

In March 2007, the veteran withdrew his earlier request for a 
Board hearing; as such, the Board may proceed with appellate 
review.


FINDING OF FACT

The veteran's PTSD has been manifested by the following: 
chronic anxiety, flattened mood, depression, insomnia, 
nightmares, flashbacks of Vietnam, social isolation, feelings 
of detachment, and survivor's guilt.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  Here, a VCAA letter 
dated in March 2005 fully satisfied these provisions. 

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In the present case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a May 2005 
decision of the RO.  The March 2005 VCAA letter has served 
its purpose and VA's duty to notify under § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  As such, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because the Court articulated that the Vazquez-
Flores notice requirements apply to a claim for increase and 
not to an initial rating claim as is the case here.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under § 5103(a) was 
harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Treatment records from the 
Vet Center have been obtained, to the extent possible.  As 
documented in the claims file, VA requested medical records 
from the Vet Center; in response, the Vet Center provided a 
medical statement from the veteran's readjustment counseling 
specialist.  The veteran has at no time referenced any 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran. See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).

The RO provided the veteran a thorough VA examination in May 
2005 in which the veteran was interviewed for approximately 1 
hour.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
While the veteran's representative has, in the informal 
hearing presentation (IHP), requested an additional VA 
examination for the veteran, there are no records suggesting 
that an increase in disability has occurred as compared to 
the prior VA examination findings.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and addresses all elements necessary for 
application of the ratings criteria, as discussed below.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration because, as discussed below, an increased 
rating is not warranted.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2007).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

VA treatment records from July 2005 through December 2005 
show that the veteran has been consistently assigned a GAF 
score of 60.  The April 2005 VA examination assigned the 
veteran a GAF score of 55.  According to the GAF scale, a 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 46.  Using the GAF scores as a 
guide, the veteran's symptomatology more closely approximates 
the criteria for a 50 percent rating than a 70 percent 
rating.

Based on all of the medical evidence of record, the veteran's 
symptomatology does not manifest a severe or total impairment 
sufficient to warrant an increased rating.  The veteran's 
level of impairment is well-documented in the claims file; 
the VA examination report, VA treatment reports and Vet 
Center medical opinions reflect consistent findings.  The 
veteran suffers from chronic anxiety, flattened mood, 
insomnia and nightmares.  He has flashbacks of Vietnam and 
avoids watching news stories about Iraq and war-related 
movies as they tend to trigger his flashbacks.  The veteran 
also has feelings of survivor's guilt.  Additionally, VA 
treatment records indicate symptoms of depression, 
irritability, panic attacks, paranoia, fear and 
hypervigilance.  In terms of occupational adaptability, it is 
noted that the veteran was gainfully employed with General 
Motors (GM) and retired following 32 1/2 years of service.  In 
terms of social relationships, the veteran was once married 
but has been divorced for many years; his ex-wife is 
deceased.  Although he lives with his two adult children and 
maintains regular contact with them, he describes himself as 
a loner.  He experiences feelings of detachment and has 
problems with social isolation.  In this regard, the Board 
notes that the veteran appears to exhibit one of the symptoms 
listed for the 70 percent rating criteria, that is, the 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the 
Board nevertheless finds that the aforementioned findings are 
overall more in line with the criteria for a 50 percent 
rating than a 70 percent rating.  

As noted above, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  This criteria has 
not been met here; for example, there are no findings of 
memory impairment, delusions, obsessions, hallucinations, 
illusions or psychotic symptomatology.  The veteran has 
denied suicide ideations, and the risk of suicide is at best 
moderately low, as noted in the VA examination report.  
Instead, VA records report that the veteran is alert and 
oriented times 3, and has fairly good thought process, 
concentration, insight and judgment.  The Vet Center opinions 
do note symptoms of irritability and overwhelming emotions; 
however, they do not seem to rise to the level of impaired 
impulse control, such as unprovoked irritability with periods 
of violence.  In addition, while there are indications of 
depression and panic attacks, they do not appear to be near-
continuous or so severe as to affect his ability to function 
independently, appropriately and effectively.  Further, there 
is no neglect of personal appearance and hygiene.  Rather, 
the veteran is noted as being satisfactorily groomed and able 
to maintain his own funds and other affairs.  In short, he 
does not exhibit occupational and social impairment with 
deficiencies in most areas.  With regard to occupational 
adaptability, it is again noted that the veteran had a long 
and stable career with GM for several decades only retiring 
in recent years.  Thus, taking into account the veteran's 
overall level of impairment, the Board concludes that the 
veteran's PTSD does not more nearly approximate the criteria 
for a 70 percent rating.  

The Board acknowledges the veteran's contention that he 
deserves a higher rating for his PTSD.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing anxiety and "near panic 
attacks," having difficulty leaving his home, taking anti-
depressant pills, or not being able to continue his hobby of 
rollerblading.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the severity of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his PTSD.

In light of the foregoing, the Board concludes that the 
veteran is appropriately compensated for his PTSD with an 
evaluation of 50 percent.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD.  See Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


